 ARTHUR WINER, INC.651partment,11 repair machinists in the foundry maintenance department,and production machinists and tool and die makers in the past modelrepair department, light machining department, and the automaticsdepartment, excluding all guards and supervisors as defined in theAct, may, if they so desire, constitute a separate appropriate unit.However, they may also continue as a part of the over-all productionand maintenance unit represented by the Intervenor.We shall makeno final unit determination at this time, but shall be guided in part:by the desires of these employees as expressed in the election directedherein.If a majority vote for the Petitioner, they will be taken tohave indicated their desire to constitute a separate appropriate unit.[Text of Direction of Election omitted from publication in thisvolume.]"Including the parts control clerk.Great Lakes Spring Division of Standard Steel'Ipring Company,footnote5, supra(tool crib attendants included).ARTHUR WINER, INC.andAMALGAMATED CLOTHING WORKERS OFAMERICA.CaseNo. 13-CA-362.May 18, 1951Decision and OrderOn December 19, 1950, Trial Examiner Eugene E. Dixon issuedhis Intermediate Report in the above-entitled proceeding, finding,that the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case,l and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the additions and mod-ifications set forth below.1The request by the Company for oral argument is denied because the record, theexceptions,and briefs,in our opinion,adequately present the issues and the positionof the parties.94 NLRB No. 97. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.We agree with the Trial Examiner that the Respondent hasviolated Section 8 (a) (1) of the Act by interrogating its employeesconcerning their union activities.and by making promises of benefitsto the employees if they abstained from such activities.We also agreewith the Trial Examiner's finding that the Respondent by SupervisorWinkler engaged in surveillance in violation of Section 8 (a) (1) oftheAct.The Respondent contends that information about theUnion's first organizing meeting was volunteered by employee Kus-mierz, without any solicitation by Winkler.We accept the TrialExaminer's finding, discrediting Winkler's testimony that Kusmierz'report on the meeting was unsolicited.Furthermore,Winkler ad-mitted that on receiving Kusmierz' report, she asked for further de-tails as to who attended the meeting and what occurred there.2.We do not agree with the Trial Examiner's finding that the Re-spondent threatened its employees with the closing or removal of itsplant should the Union's organizational campaign be successful.Thisfinding is based on the testimony of Boris Taleff, the husband of oneof the Respondent's employees, to the effect that Winer, Respondent'spresident, told him that he, Winer, would close the plant before hewould be dictated to by any union organizer.While we accept theTrial Examiner's findings crediting Taleff and discrediting Winerconcerning this incident, we find that Taleff's testimony concerningthis incident is too vague to warrant basing a finding thereon 23.We agree with the Trial Examiner's finding that the Respondentdischarged Little for her activities on behalf of the Union, and therebyviolated Section 8 (a) (3) and (1) of the Act.We find no merit inthe Respondent's contention that Little was discharged because sheburned out the bearings on her machine.Trinkle, the Respondent'srepair mechanic, had charged Little with failing to oil her machineand thereby causing it to burn out sometime in May or June 1949.The Respondent at that time either did not consider the offense aserious one or did not trust Trinkle's judgment 3 as to the cause of thefailure of Little's machine, for admittedly it did not confront Littlewith Trinkle's complaint nor warn her to oil the machine.The dayafter the union meeting and more than 2 months after Trinkle'scomplaint,Winer took the machine to the Lawrence M. Stein Com-pany, by whom he admittedly was informed that the failure of Little's.machine was due to its being run too fast.4As the speed of these2The Trial Examiner points out that Taleff's testimony was "not explicit "3Winer testified that because of Trinkle's temper, the girls were afraid to ask him tofix their machines.Winer discharged Trinkle for absenteeism in November 1949.4The Respondent attempted to show that Stein's diagnosis of the trouble with themachine might have been mistaken and that the letter stating the diagnosis was writtenat the Respondent's suggestion:In any event, however,the record- shows that Steinat no time attriliuted the failure of the machine to any failure to oil it. ARTHUR WINER, INC.653machines is not within the control of the operator, but is set by theRespondent, Little could not. be charged with this error.Neverthe-less, on returning to the plant, Winer ordered that Little be dischargedfor failure to oil her machine.Considering this sequence of events,the Respondent's contention that it discharged Little for failure to oilher machine is not credited.Furthermore, the Respondent admitted that at the time of her dis-charge Little, who was a serger, had a higher production rate than theother serger, and that the quality of Little's work was above average.Winkler admitted that she had asked Little whether she was planningto attend the Union's organizing meeting, and Little credibly testifiedthat she told Winkler, "Absolutely, I am going to that meeting."Kusmierz told Winkler about -Little's "attendance at 'and active par-ticipation in the Union's organizing meeting. In view of these cir-cumstances, and of the facts set forth in the Intermediate Report, wefind that the Respondent discharged Little for her participation inunion activities.4.We agree with the Trial Examiner's finding that the RespondentdischargedMunyon for her activities on behalf of the Union andthereby violated Section 8 (a) (3) and (1) of the Act.Munyon had attended and participated in the Union's organizingmeeting, and Kusmierz had apprised Winkler of the fact.Munyon,who was employed as a cloth spreader, was a satisfactory worker asindicated by the fact that she had received several pay increases sincestarting to work for the Respondent and had been given a 2-weekvacation although her seniority entitled her to 1 week-only.Accord-ing to the Respondent, Reicher, foreman of the cutting departmentwhere Munyon worked, had urged Winer in February 1949 to replaceMunyon with a man who could do some of the heavy lifting work whichReicher had to do for Munyon, and the Respondent had-intermittentlyadvertised for such a man with no success. In May or June 1949,Virgil Dawson, a qualified spreader and cutter, applied for employ-ment.He was rejected by Winer, because Dawson was then employedby a competitor and Winer stated that he did not wish to engagein labor pirating.Significantly,Winer's scruples against such laborpirating vanished on the day after the union meeting, when he gotin touch with Dawson, who was still employed by the same employer,and hired him. The Respondent contends that it discharged Munyonbecause of its desire to replace her with a male employee.However,under all the circumstances, including those set forth in the Inter-mediate Report, we find that the Respondent would not have replaced_Munyon at the time it did so but for her activities on behalf of the 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.5This conclusion is supported by the credited testimony ofMunyon that at the-time of her discharge she was not offered a jobelsewhere in the plant at that time or in the event- a vacancy occurred,although, according to the Respondent, it could train an inexperiencedperson to be a sewer in a relatively short time, and the turnover amongthe sewing employees was high.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Arthur Winer,Inc., Gary, Indiana, its officers, agents, 'successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workersof America, or in any other labor organization, by discriminatorilydischarging any of its employees, or by discriminating in any othermanner in regard to their hire or tenure of employment, or any termsor conditions of employment.(b)By means of interrogation, surveillance, or in any other mannerinterfering with, restraining, or coercing its employees in the exerciseof the rights to self-organization, to form labor organizations, to joinor assist Amalgamated Clothing Workers of America, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, as guaranteed in Section7 of the Act, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Helen Little and Hazel Munyon immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges.(b)Make whole Helen Little and Hazel Munyon for any loss ofpay each of them may have suffered as a result of the discriminationagainst them in the manner set forth in the section of the IntermediateReport entitled "The remedy."(c)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due.IAs Reicher's statement that since hiring Dawson production in the cutting roomhas increased 15 to 20 percent is uncontradicted,we have considered this factor in.reaching our conclusion as to Munyon's discharge. ARTHUR WINER, INC.655(d) Post at its plant in Gary, Indiana, copies of the notice attachedhere to as Appendix A.6 Copies of said notice, to be furnished by theRegional Director for the Thirteenth Region, shall, after being dulysigned by the Respondent's representative, be posted by the Respond-ent immediately upon receipt thereof, and be maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Thirteenth Region, Chi-cago, Illinois, in writing within ten (10) days from the date of thisOrder, what steps the Respondent has taken to comply herewith.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership of our employees inAMALGAMATED CLOTHING WORKERS OF AMERICA, or in any otherlabor organization, by discriminatorily discharging any of ouremployees, or by discriminating in any other manner in regardto their hire or tenure of employment or any terms or conditionsof employment,WE WILL OFFER to Helen Little and Hazel Munyon immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay each of themmay have suffered as a result of the discrimination against them.WE WILL NOT interrogate our employees concerning their unionaffiliation or activity, engage in surveillance of their union activi-ties, or in any other manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, toform labor organizations, to join or assist AMALGAMATED CLOTH-ING WORKERS OF AMERICA, or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all of such activities except to the extent that such rightsIn the event that thisOrder is enforced by a decree of a United States Court ofAppeals, there shall be inserted before the words, "A Decisionand Order," the words, "ADecree of the United States Court of Appeals Enforcing." 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay be affected by an agreement requiring membershipas a con-dition of employment as authorized in Section 8 (a) (3) of theAct.All our employees are free to become, remain, or refrain from be-coming or remaining members of the above-named union or any otherlabor organization except to the extent permitted by the provisionsof Section 8 (a) (3) of the Act.We will not discriminate in regardto hire or tenure of employment or any term or condition of employ-ment against any employees because of membership in or activity onbehalf of any such labor organization.Dated--------------------ARTHUR WINER, INC.,Employer.By --------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderMr. Albert Gore,for the General Counsel.D'Ancona, Pflaum,Wyatt & Rtskind, by Mr. Donald J. YellonandMr.Maurice A. Risktnd,of Chicago, Ill , for the Responde>t.Mr. Murray H. Findley, Nelle Riddle,andMr. Robert Hardy,of Chicago, Ill.,for the Union.STATEMENT OF THE CASEUpon a charge duly filed by Amalgamated Clothing Workers of America, hereincalled the Union, the General Counsel of the National Labor Relations Board,herein called the General Counsel and the Board, respectively, by the RegionalDirector of the Thirteenth Region (Chicago, Illinois), issued his complaint datedJune 13, 1950, against Arthur Winer, Inc, herein called the Respondent, allegingthat the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat.136, herein called the Act.Copies of the complaint and charge were duly servedupon the Respondent and the Union.With respect to the unfair labor practices, the complaint as amended 1 allegesin substance that the Respondent: (1) Since on or about July 1, 1949, inter-feredwith, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act by (a) questioning them regarding theirunion activities, (b) threatening to close the plant if employees selected acollective bargaining representative, (c) engaging in surveillance of unionactivities, and (d) granting economic benefits and offering promises of benefit and'At the beginning of the hearing and during its course amendments to the complaintwere allowed over objections alleging additional violations of Section 8 (a) (1) and8 (a) (3) of the Act At the close of the oral argument the General Counsel offeredfurther amendments upon which rulings were reservedThe motions to amend are herebygranted. ARTHUR WINER, INC.657threatening the removal of existing benefits to interfere with the organizationof the Union; (2) on or about September 9, 1949, discharged Helen Little andon or about September 17, 1949, discliai ged Hazel Munyon and has since failedand refused to employ them in the same or equivalent jobs because of theirunion activities; and (3) because of the aforesaid acts and conduct engaged inunfair labor practices in violation of Section 8 (a) (1) and (3) of the Act.In its answer as amended 2 Respondent admitted certain allegations of thecomplaint but denied that it had engaged in any of the unfair labor practicesPursuant to notice, a hearing was held from July 17 to 22, 1950, inclusive, atGary, Indiana, before Eugene E. Dixon, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner.All parties were represented by coun-sel, participated in the hearing, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing uponthe issues.Only the General Counsel availed himself of the opportunity to arguethe issues orally on the record, but both the General Counsel and the Respondentfiled briefs with the undersigned.Upon the entire record in the case, and from my observation of the witnesses,1, the undersigned Trial Examiner, make the following :FINDINGS Or FACT1.THE BUSINESSOF THE RESPONDENTArthur Winer, Ine, is and at all times material herein has been an Indianacorporation with its principal office and place of business located at Gary, In-diana, where it is engaged in the manufacture of men's trousers.At all timesmaterial here the Respondent has used in its plant large quantities of raw mate-rials valued annually in excess of $100,000, of which approximately 90 percentwas purchased from points outside the State of IndianaRespondent has an-nually manufactured products valued in excess of $200,000, of which approxi-mately 75 percent was sold and transported to points outside the State ofIndiana.Respondent admits and I find that it is engaged in commerce within the mean-ing of the Act.II.THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America is a labor organization admittingto membership employees of the RespondentIII.THE UNFAIR LABOR PRACTICESA. Background and issuesEvery summer since 1945 the Union had made unsuccessful attempts to organizeRespondent's plantIn the "forepart of June" of 1949, Union Organizer NelleRiddle received orders to proceed to Gary and try again to interest Respondent'semployees in the Union. For about a week after initially contacting a few em-ployees she compiled names and addresses and then began a series of telephonecalls to see if there was sufficient union interest to support an organizationaldriveDetermining that there was, she continued her telephone campaign and2Certainamendments to the answer were filed with the Trial Examiner after the closeof the hearingThey are herebyaccepted and incorporated in the record and physicallymade pact of the exhibits as the Trial Examinei's Exhibit 19 5 3 841-5 2-vol 94-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen began personal calls at the homes of the employees.This continued untilabout the middle of August when illness' necessitated her replacement by RobertHardy, another organizer.Hardy continued Riddle's procedure, and on or aboutSeptember 1 mailed individual notices to the employees of a union meeting to beheld September 6.At this time there were approximately 75 employees onRespondent's plant payroll, of whom about 15 attended the meetingOf theseHelen Little and Hazel llunyon, both alleged in the complaint as having beendischarged because of their union activities, attended the meeting and partici-pated in the open discussion after listening to Hardy's initial remarks.Detailed information about this meeting was given by employee Anne Kus-mierz to Supervisor Anne Winkler.One of the issues is whether the circum-stances of this disclosure amounted to surveillance on the part of Respondent.Another issue is whether or not the liberalizing of the 1949 vacations given theemployees during the last week in June and the first week in July was for thepurpose of influencing the employees in their consideration of the Union as abargaining representative.Three days after the union meeting Little was dischargedA week laterMunyon's employment was also terminated.Respondent contends that Littlewas discharged because she had burned out her sewing machine several times dueto her failure to oil it properly, and that Munyon was terminated in accordancewith her foreman's plea that one of the two girls in the cutting department bereplaced by a man so as to enable that department to increase its production asdesired by Respondent's president, Arthur Winer.B. Interference,restraint,and coercionOn the basis of Winer's own testimony it appears that in the latter part ofJuly or the first part of August,Winer calledinto his office individually threeemployees,Eva Van Meter, Helen Bardash, and Katherine Romansky fromdifferent sections of the plant to interrogate them "about any dissatisfactionthat was taking place there."As explained in his testimony,he "Just askedthem what was going on." In view of the fact that the union campaign wasnot instigated by the employees themselves but originated solely by reason ofoutside influence and since there is no evidence that there was any dissatisfactionon the part of the employees in their relationship with Respondent,'it is apparentand I find that Winer's interrogation about dissatisfaction and about what wasgoing on constituted Illegal interference on his part with the rights of hisemployees.As pointed out inJasper National Mattress Company,89 NLRB 75,involving similar interrogation,"There is nothing in the record indicating anyconcept of`trouble' on the part of the employees except events grounded inthe Union and the concerted activities of the employees . . . Respondent's ques-tioning of its employees about the`trouble' they were having in effect wasinterrogation of its employees about their union activities,was so understood bythe employees and violated Section 8(1) of the Act." 43In spite of the anomalous situation in which the General Counsel'switness Van Metertestified in part that matters involving the plant's production were discussed in her in-terview, and in which Winer testified to the contrary, her testimony that ". . . therewasn't any of us doing as much as we had been in the other place I knew somethingwas wrong,"obviously does not support a conclusion or finding that the employees weredissatisfied.'This was a Wagner Act caseThe provisions of Section 8 (1) of that Act, however,were carried over into the Act as amended in Section 8 (a) (1). ARTHUR WINER, INC.659,In addition, the evidence shows that in these interviews Winer asked VanMeter how the girls felt about the Union and asked Romansky what the Unionhad to offer. These questions were also violative of the Act 6 and further brandRespondent's fundamentalpurpose in these interviewsas illegal.Winer's state-ment to Romansky that he was trying to make it better for the girls so theycould have 2 weeks' vacation,` I find, under the circumstances it was made, tohave been an offerof benefit for the purpose of influencing the employees' con-certed activities and also violated Section S (a) (1) of the Act' I do notinterpret, under the circumstances herein,Winer's statement to Van Meterthat if the girls "wanted a union that is what they could have" as a sincerestatement on the part of Winer nor as an exculpation for his illegal interro-gations eBorisTaleff, husband of employee Josephine Taleff, testified that in the latterpart of August, Winer, in the course of a conversation about a painting contractand the imminent strike inthe steel industry, told him in substance that beforehe would have a union in his plant he would either cease operations or moveto a new location-that he would not be dictated to by any union officials.9 Talefrelated this information to his wife that day and 2 or 3 days later, according,toMrs. Taleff's credited testimony, she disclosed her information at lunch-time to a group of employees among whom were Little, Louise Shephard, and!three others identified by Mrs. Taleff only as Helen, Mary, and Nellie.Whilb'admitting to having had a cone ersation with Taleff about a painting contract,Winer, as an adverse witness under Rule 43 (b) of the Rules of Civil Procedurefor the District Courts of the United States, although otherwise quite vagueinhisrecollection, testified unequivocally that there was no union dis-cussion at that time.Later in Respondent's case-in-chief Winer testified thatthe subjectof unionismdid arise in this conversation but only in connection-with the steel industry and not as a subject of organization in his own plant.The vagueness and discrepancies in Winer's testimony about this incident ascompared to the straightforward quality of Taleff's compels we to credit thelatter.Respondent apparently contends that assumingarguendothe statement was-made, the question whether or not it is coercive turns on Taleff's agency or lackof agency to repeat it.Taleff's agency is not the crux of the matter but rather-the implications of its announcement and whether or not it was communicatedto the employees determine its character.Coming as it did a few weeks afterRespondent had demonstrated its inclination to interfere with and coerce itsemployees in their protected activity and beingmade to a spouse of an employee;the conclusion is compelling that the remark was calculated to reach the earsof the employees as in fact it did. Under these circumstances I find thatWiner's remark to Taleff was coercive and violated Section 8 (a) (1) of the Act.1OAbout the end of August and just prior to the union meeting of September 6,union discussion among the employees became quite prevalent in the plant.5Meier & Frank Company, Inc,89 NLRB 1016,The Cuffman Lumber Company, Inc,82 NLRB 2966Based on the credited testimony of Romansky.Winer denied that vacations werementioned in these interviews7Mission Oil Company,88 NLRB 743;Mason & Hughes, Inc,86 NLRB 8488 ChicopeeManufacturingCorporationof Georgia,85 NLRB 1439 :Colonial Life In-suranceCo , 76 NLRB 653;BirminghamPost Company v. N L. R. B,140 F (2d) 638(C.A 5).0Although, as indicated in Respondent'sbrief,Taleff's testimony on this point is notexplicit it is nevertheless clear enough so as to preclude any other findingisInter-CityAdvertising Company of Greensboro,N. C, Inc,89 NLRB1103;Andrews'Company,87NLRB 379;N L R. B. v.A. Sartorius&Co., 140 F.2d 203, 204. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnne Kusniierz, after informing Winkler that the Union was trying to get inthe plant, apparently made a practice of going to Winkler's desk during thelunch period to chat-often about the Union. At noon on the day of the union.meeting,Kusmierz took her notice of the meeting to Winkler and asked heradvice about attending the meetingWinkler told her, "Well, you are your ownboss.It is up to you. If you want to, you can go and find out what it is allabout "According to Kusmierz' testimony, at 4 p. in. that day when she wentto punch out she found that her card had been pulled and was informed bythe payroll clerk that Winkler wanted to see herWhen she saw Winkler thelatter asked if she was going to the meeting and told her, "If you go, find outwhat is going on, what they are offering, things like that," and asked Kusmierzto call her when she got home. Kusmierz called Winkler that evening afterthe meeting and upon questions from Winkler, gave detailed information aboutwhat took place and who attended. Among those named were Little and Munyon.Kusmierz also testified that Winkler told her, "If you come to work tomorrow,don't come by the desk because the girls will be sort of suspicious of what isgoing on."Winkler in her testimony although admitting the telephone conversation withKusmierz about the meeting that night, denied the remark about not comingby her desk, denied that she had pulled or ordered Kusmierz' card pulled, butcould not recall and did not deny the conversation with Kusmierz that after-noon.By her demeanor on the witness stand and in view of the numerousself-contradictions in her testimony,Winkler did not impress me as a reliablewitness.Accordingly, I credit Kusmierz' version.Thus, notwithstandingKusmierz' previous offers of information and her request to Winkler for adviceabout attending the meeting and her obvious willingness to be of service toRespondent, I find that Winkler's request for and acceptance of a report onthe union meeting constituted surveillance of its employees' union activitiesin violation of Section 8 (a) (1) of the Act" In addition to this violation ofthe Act of Winkler, who clearly was a supervisor under the Act, she, by herown admission on the witness stand, disclosed that she interrogated severalof the employees as to their intentions regarding attendance at the union meet-ing and that she also asked Romansky what the latter would get out of theUnion.'All production employees' vacations in Respondent's plant are taken at thesame time during a period when the plant is not operating. In 1948 Respondenthad granted its employees a 1-week vacation or less with pay depending on thelength of service. In 1949, however, Respondent on or about June 1 posteda notice that employees with 5 years or more of continuous service would receive2 weeks' paid vacation.The vacation period in 1949 was during the last weekin June and the first week in July. Sometime before the end of the pay periodin which the last of the vacation pay was given to the employees, which ap-parently was July 22, Respondent, unbeknown to most of the employees, changedits announced vacation policy and decided to pay 2 weeks' vacation to em-ployees with substantially 4 years of serviceIn addition, it appears that allemployees in the cutting department received 2 weeks' paid vacation without.regard to length of service. It also appears, however, that although the ma-jority of Respondent's employees were paid on a piecework basis, the cuttingdepartment employees were paid on an hourly basisn ClevelandVeneerCompany,89 NLRB 617;The Post Printing and Publishing Com-pany,90 NLRB 182012 These interrogations also violated Section 8 (a) (1) of the Act.SeeStandard-tfoosa-ThatcherCompany,85 NLRB 1,358 ARTHUR WINER, INC.661The General Counsel contends that the later liberalization of the vacation policywas motivated by Respondent's desire and purpose to influence its employeesin their concerted activity thus coercing them in the exercise of rights guaran-teed them in the Act. The Respondent denies this, contending that it had noknowledge of its employees' union activities prior to the time the 1949 vacationpolicy was ultimately disposed of.Aside from the inference that by virtue ofthe smallness of the plant and the possible anticipation on the part of theRespondent that the Union would engage in its annual campaign to organizethe plant, there is nothing in the record to refute Respondent's contention..Indeed, what evidence there is on the matter tends to support Respondent.Thus, it is quite apparent that Respondent's original intention to liberalizeitsvacation policy arose even before the union organizer had been orderedto commence the campaign.The testimony further shows that upon investiga-tion by Fresh, it was discovered that under the original policy only five peoplein the entire plant would receive 2 weeks' paid vacation.Accordingly, it isreasonable enough to assume that Respondent, motivated by its -original goodfaith, might have felt that further revision of the vacation policy was in order-Since no union organizer ever made an appearance at the plant and sincethe record is devoid of evidence of any discussion or union activity whatsoeverat the plant until about the latter part of July or the first of August, and inrview of the fact that Winer did not make his personal attempt to find out "whatwas going on" until about that time, plus the fact as shown by the testimonyof both Munyon and Fresh that the cutting department employees were notifiedabout a week or 10 days before vacations started that they were to get 2 weeks'paid vacation, I find that the General Counsel has failed to establish by a pre-ponderance of the evidence that Respondent had knowledge of the union activityof its employees at the time the 1949 vacation policy was fully effectuated andexecuted.C.The discharge of Helen LittleLittle had been employed by Respondent as a serger from 1939 to 1942 andwas rehired January 5, 1949, to fill a vacancySerging is done on the secondfloor of Respondent's plant where the rest of the sewing department is located.There is no question about her competence and it appears that of the two sergersemployed at the time of her discharge, she was the better operator.She joinedthe Union in July and during the month of August discussed the Union during,lunch periods and at other times with employees virtually every day.Just prior to the union meeting of September 6, according to Little's testimonyWinkler came up to her machine and asked her if she was going to attendthe meeting.Little replied, "Absolutely, I am going to that meeting," adding,"I would like to know what the Union has to offer the girls."Winkler said,"Yes, I would go if I was you," and told her that Winer had called several ofthe girls into the office to talk about the Union and had told them "he didn'tcare if the girls had a union in the shop." Little then asked why did Winer"talk to a certain party and tell them that if the girls brought ina union intothe plant he was going to close shop"?Winkler shrugged her shoulders andwalked away.Of the foregoing, only the question about Winer was denied byWinkler.I credit Little.Little attended the meeting and took active part in the discussion asking aboutpossible rates for work on various types of materials as well ason specials-and samples.On September 9 when Little went to punch out at 4 p. in., she was told thatshe was wanted in the office. In the office Fresh said to her, "Helen, we feet 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat you are very dissatisfied with your work, and we don't like to keep peoplehere that are dissatisfied.We got a report from Chicago saying that you burnedout the bearings on your machine." Little questioned the reason given for herdischarge and suggested that it was motivated by her union activity.Freshreplied, "What union? Tell me about it."Respondent contends (1) that the sole reason for Little's discharge was its`concern over the repair expense occasioned by failures in her machine" due,in its belief, to Little's failure to properly oil it, and (2) that it had no knowledgeof Little's union activity prior to or at the time of her dischargeOn the recordherein it is obvious that the latter contention is without merit.The facts insupport of the first contention are as follows :According to Winer's direct testimony, right after the vacation period in 1949Winer and Winkler had occasion to investigate a defect that had developedin the sergingoperation.At this time it was discovered that Little's machinewas not operating properly.When Henry Trinkle was called over to adjustit he became angry and asked Winer if he wanted him to spend half his time onone girl'smachine.However, Trinkle workedon it and in2 or 3 days got themachine inperfect adjustment.About a week later, which date would have beenaroundJuly 18 or 19, Winer checked with Little about the operation of hermachine.Little complained that it did not run fast enough.Winer calledTrinkle over about the matter.Trinkle again became angry and asked Winerto step over to his machine shop telling him he had something to show him.In the shop Trinkle produced four sets of burned out bearings which he attributedto Little.Winer requested an explanation and Trinkle told him they had beenburned out because Little had not oiled them."Winer then happened to noticea Merrow serging machine covered with dust under Trinkle's work table and askedwhat was wrong with it. Trinkle replied that it was burned out.Winer askedwhose it was and Trinkle informed him that it was Little's machine. AccordingtoWiner's further testimony, Trinkle refused to repair the machine so Winertold him he would take it to the Lawrence M. Stein Company, a repair concernin Chicago.Thereafter nothing was done about the entire matter until, sig-nificantly, the day of the union meeting some 6 weeks to 3 months later.ThenWiner took the machine to Stein's partially explaining his action on the basisthat he did not like "Trinkle's idea of saying that he doesn't know what is thematter any more. . . . " In addition to the implausibility of Trinkle's having"refused" to repair the machine, it is apparent that this statement is contrary toWiner's prior testimony that Trinkle told him that the machine was burned out.When Winer got to Stein's he did not leave the machine at the parts depart-ment as isnormally done, but took it directly to a Mr. Tinley whom hedescribed as "the head man" at Stein's.Winer told Tinley, "I've come here tofind out things.We have got a machine in here that I say to you is a machinethat has given me nothing but trouble. I have no other trouble with any otheroperators that operate machines, but, that particular machine has caused usendless trouble."When Winer raised the question as to whether some basicdefect might "cause these bearings to burn out," Tinley laughed and answered inthe negative and, according to Winer, in substance informed him that whenthe machines are not properly oiled they burn out. Then Winer asked aboutthe proper speed at which to operate the sergers and Tinley, after saying thatthe proper speed depended on a number of factors, summarized with the state-ment that "Speed doesn't make any difference."After discussing the grade of13On cross-examination Winer testified that it was in May or June prior to the vacationperiod that he discovered that Little was burning out the bearings on her machine. ARTHUR WINER, INC.663vii required in the machines, Winer asked Tinley to rush the repair of themachine and deliver it to Winer's father-in-law in Chicago so that it could bepicked up on Sunday because Winer "probably would need the machine if theywere being burned out as fast as they had been."Immediately thereafter,Winer tried to see the president of Stein's but thelatter not being in, he talked to a 11Ir Jerdee, secretary of the Company, and toldhim he wanted Jerdee to do him a favor, namely to give him a book of in-structions showing the permissible speed of the Merrow machineUpon learn-ing that Jerdee had no such book, Winer then asked him to write Winer aletter telling him "how fast these machines could go" explaining that "tlhe reasonfor wanting this information is that we have been burning out this machine"and "I yam going to get to the bottom of burning out the Merrow machines . . ."Winer testified that Jerdee objected to writing the letter and askedthis amazingquestion in explanation, "I haven't examined your machine . . . how can Iwrite a letter without examining your machine to tell you what happened to it9"Winer "argued with him intensely on the subject" and pleaded unsuccessfullyfor the letter.Then he told Jerdee, "If you don't want to write it, what is thespeed the machine should run at?" Jerdee replied, "I can safely say fourthousand."Winer then asked Jerdee to permit him to dictate the letter, tellinghim that the reason he wanted to dictate the letter was because he wanted"these machines to run at the right speed."Winer then dictated a letter which,lid not meet with Jerdee's approval.A day or two later, apparently on the dayLittle was discharged, Winer received the following letter fromStein's rewritten,according to Winer, "along the lines" that he had dictated it.SEPTEMBER 8PM, 1949.ARTHUR WINER, INC.,10th Ave. at Garfield St., Gary, Indiana.Mr. Winer brought in to us for repairs and find that the bearings are badlyscored due, in our opinion, to operating the machine at a speed far in excessof what it should be.May we suggest that you check up and see what speed this machine isnow set at and if your running it more than 4,000 stitches please cut thespeed down?We cannot guarantee satisfactory service on this machine if itis operated at a higher speed and 3 on will continue having this trouble andexpense if this is not corrected.We are very sorry to be obliged to write you in this manner.Yours very truly,LAWRENCE M. STEIN COMPANY,By:C.A. JERDEE,Secretary-Treasurer.After his conversation with Jerdee, Winer called Trinkle and asked him whatsizepulleys they needed to decrease the speed of the machines.He thereuponpurchased, not at Stein's however, although they apparently carried them, sev-eral pulleys which, upon his return to Gary, Trinkle installed on the Merrowsergers replacing the larger, faster pulle} s previously used.Then, according toWiner's testimony, having decided on the basis of what he learned at Stein's thatLittle was burning up her machine because of her failure to oil it, Winer in-structed Fresh to discharge her.In my opinion the preponderance of the evidence refutes Respondent's con-tention that Little was discharged because of its belief that she failed to oil hermachine.As pointed out by Respondent in its brief, whether she did or did notoil her machine is not the issue, although she testified credibly that she had al- 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDways oiled her machine properly and denied that she was ever told by anyoneto oil her machine.In view of Respondent's almost frantic effort to get a letter from Stein's aboutLittle'smachine and the obvious incongruities and implausibilities recited byWiner in connection therewith, and in view of Winer's testimony that no bear-ings burned out on the machine Little was operating during the period that themachine carried to Stein's was under Trinkle's work table, I am convinced thatRespondent had no doubt that Little had properly oiled her machine, and con-clude that Respondent's purpose was to get a statement from Stein's to the effectthat the machine had been burned out because it had not been properly oiled,thus to supply documentary proof in support of a pretext for Little's discharge.Even if Respondent had some prior doubt that Little had properly oiled hermachine, it is apparent that the information supplied by Stein's should havedispelled that doubtThe fact that Winer purchased and installed slowerpulleys on the serging machines after his trip to Stein's is ample proof that hewas convinced that his machines had been operating at an excessive speed.And his testimony that if the machines "were already burning out I would wantto speed them down, not speed them up" shows that he new that excessive speedwas the cause of his difficulty.Moreover, assumingargueiidothe truth of Winer'stestimony that at least d weeks, if not 3 months, prior to Little's discharge he wasinformed that she had burned out several sets of bearings due to her failure to oilher machine, the fact that Winer waited until the day that the union activitiesof his employees was to reach the climax of a first meetinv to take action aboutthe matter, compels the conclusion that whatever concern Respondent had aboutLittle's treatment of her machine it was her union activities that galvanized andactually motivated Respondent's actions with respect to Little's discharge" Iso find.The disparity in the reasons given Little at the time of her discharge and thoseadvanced at the hearing support this conclusion 35 Indeed, the dissatisfactionattributed to Little at the time of her discharge would appear to be the sametype of dissatisfaction about which Winer illegally interrogated his employees.I find that Little was discharged because of her union activities.Her repre-sentation to the Indiana Employment Security division that the reason for herunemployment was "no work available" is not controlling.SeeOzark HardwoodCompany,91 NLRB 1443.D. The dischai ye of Hazel11mulon.About a year prior to Munyon's discharge Reicher, because of Wiper's demandfor more production in the cutting department, requested Winer to replace oneof the two girls in the department with a man so as to eliminate the necessityof his being interrupted in his work to help lift the piece goods from the bin to thecutting table, which task was too heavy for the girls to perform. Thereafter,Reicher continued to press for a man snaking about a dozen requests to Winerup to May or June of that year.At about that time Virgil Dawson, an experienced spreader and cutter, calledon Respondent and applied for a job. Dawson was then employed by the AlbertGivens Company, another clothing manufacturer in the area.According toWiner's testimony he told Dawson at that time, "I need a nian, but I am notgoing to take Mr Givens' help away from him.We don't like to go after eachothers help.Iwant to be able to say `hello' to him when I see him. I don't14F.W Woolworth Company,90 NLRB 289.15 Stokely Foods,Inc,91 NLRB 1267. ARTHUR WINER, INC.665want him to think I am trying to take his help away You leave your applicationhere, and maybe sometime if you ever quit over there, come to me and if Ihave anything open, I will take you. under those circumstances only "Nothing further happened with respect to Dawson's application until the firstpart of September ; then on Friday, September 9, Winer got in touch with Daw-son, who was still employed at Givens, and asked him to come in and see him thefollowing day.Dawson appeared at Respondent's plant the following morningabout 11 a. m. and was hired at that time.18When Dawson was hired by Respondent he was earning $155 an hour atGivens.His starting rate with Respondent was either $160 or $1 tin an hour.In explanation of why, in view of his original reluctance to take Givens' helpaway, Dawson was hired at this time, Winer testified that Dawson told him"Ile was being pushed around a little bit" at Givens and was not happy there.Munyon was employed by Respondent in October 1947 and was assigned tothe cutting department located on the first floor of the plant where her majorduty was spreading cloth.She also bundled the spreads and stitched pleatmarkers.She was earning 80 cents an hour at the time of her termination,having received three raises during her 2 years with RespondentAdmittedlyshe was a good employee and her competence is not at issue. She attended theunion meeting and took part in the discussion there. She also discussed theUnion at the plant with her coworker. Elvia Herr, who had been with Respond-ent for about 5 years. One one occasion Munyon was told by Iteicher, "You knowHazel, if we had a Union here it wouldn't make it any better for us. I couldn'tjoin it I am a supervisor."About noon on Saturday, September 17, Reicher told Munyon that Freshwinter to see herAccording to Munyon's testimony, when she entered theoffice Fresh had Munyou's check in her hand and asked her to be seated.Fresh then told her that her services were no longer required, that the jobwas too heavy for her and that a man had been hired to replace her. Freshalso said that this action came as a surprise to her.Munyon then asked ifany other job was availableFresh replied, "Well, there is none available, and^ on can't stitch "Munyon testified that she interpreted this remark to meanthat there might be a sewing job available and added, "But I can't stitch, andshe didn't ofter inc any stitching because of that"As she left the office Freshtold her "That the man might not be satisfactory" and that it was possible shemight be called back in a week.In her version of the incident Fresh denied the remark about being surprisedand testified that in reply to Munyon's query about the availability of some-thing else she asked, "Well what about stitching?Do you think you can sews"Fresh then testified that Munyon replied that "She didn't think she would beinterested in that," but a few moments later changed her testimony to theeffect that Munyoh replied, "No, she didn't think she could do that." Fiesh then16Thisfinding isbased on Winer's and Reicher's testimony.Although the testimony isvague as to dates Winer's was quite definite that his call to Dawson was on a Friday,and that the interview with Dawson took place the following dayReicher was calledin onthe interview and testified that it was at that time that Dawson was hiredSincethere is no indication in Winer's testimony that he had any other contacts whatsoeverwith Dawson at or about this time, and in view of the tenor of Reicher's testimony thathis opinion was'sought of Dawson's qualifications at this time, I conclude that the callto Dawson and his hiring took place on September 9 and 10 respectivelyThe fact thatthe question of the Dawson's notice to Givens was raised in this interview indicates thatDawson gave a 1-week notice, notwithstanding Winer's testimony that Dawson felt he oughtto give 2 weeks' noticeAlthough Dawson was working for Respondent at the timeof the hearing Respondent did not call him as it witness 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoldMunyon, "Hazel, the only other possibility would be to put you in thecleaning or finishing department and we don't have an opening there now,and if we (lid it would mean that you would have to work for less money . . .On cross-examination Fresh admitted the possibility of having made the declara-tory statement, `Well, you can't stitch,"'-' and further testified that she toldMunyon that when she had been hired she had declined a sewing job.In spite of Reicher's conclusionary testimony that the production of thecutting department increased "10 to 15 or 20 percent" the first week Dawsonworked, the record leaves considerable doubt that Munyon's replacement byDawson was motivated by economic considerations or that indeed it resultedin any substantial benefit to Respondent.Thus it appears that Dawson althoughpaid at twice the rate Munyon had received, spends 80 percent of his timespreading.Although lie devotes the other 20 percent of his time to moreimportant work of which Munyon was not capable, Reicher takes over hisspreading duties at this time with the result that since Munyon's dischargeReicher has spent 20 percent of his time spreading whereas prior thereto he de-voted no time at all to that task.Moreover, in view of the length of the timeDawson was available to Respondent, and in view of Fresh's statement toMunyon that it was possible that Dawson's replacement of her might not proveto be successful, it is apparent that Respondent was not convinced of itsfeasibility or of its economic necessity.In any event, assuming that the change had been contemplated in good faithand that its economic value has been proven, in view of the entire record'and its revelation of Respondent's union animus and illegal conduct I am con-vinced that the circumstances of Winer's sudden reversal of his apparentlysincere reluctance to engage in labor pirating occurring as it did at the height ofthe Union's campaign to organize his plant and on the very day that Winerhad discharged an employee because of her union activities, was primarilymotivated by discriminatory considerations, and that Munyon was the object ofthat discrimination.The circumstances of Munyon's terminal interview with Fresh, in my opiniondo not establish Respondent's good faith in Munyon's discharge.Thus, al-though Fresh testified that Munyon was a good employee and although hertermination, which Fresh described as a layoff, had been decided upon for afull week, she was given no advance notice thereof. Instead when she appearedat the office on the day she was discharged her check was ready for her andshe was confronted with a fait accompliNor did Respondent volunteer anysolacing alternativesOnly by reason of Munyon's initiative in the matterwas anything of this nature mentioned by Fresh, and it is clear that eventhen it amounted to nothing more than polite possibilities.Respondent contends that Munyon was offered a sewing job and refused. ByFresh's own version of the incident it is clear that at most it amounted to anindication by Respondent of the possibility of a sewing job and the indicationby Munyon of the possibility of her refusal.Moreover, although the reasondoes not appear, it is clear from Munyon's testimony that she could not sew.It is also apparent from Fresh's testimony that Respondent was aware of thisfact.Under these circumstances and in the consideration of the entire record,I am convinced that whatever significance the mention of sewing had withrespect to Respondent's discharge of Munyon it did not amount to a good faithoffer for such employment.Accordingly, I find that Munyon's discharge was17Fresh at first admitted making the statement, then testified that she used the word"sew" rather than "stitch," then denied the statement and finally admitted that shemay have made it. I find that Fresh made the statement in quesion. ARTHUR `WINFR, INC.667motivated by her union activities, that Respondent, having similarly dischargedone of the staunch union adherents on the second floor, decided on the verysame day that it would be expedient to eliminate a similar influence on thefirst.As in the case of Little, Respondent's contention that it had no knowledgeof Munyon's union activity prior to or at the time of her discharge is withoutmerit.Respondent's knowledge of the union activities of both these employeesis reasonably inferable from the small size of Respondent's plant and amongother ways by the information obtained from Kusmierz by Winkler.hiIn the conclusions and findings herein I do not rely on any of the testimonyof either of the Trinkles whom I do not consider to have been reliable witnesses-IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, in-timate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor, disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in the unfair labor practicesset forth above, I shall recommend that it cease and desist therefrom and thatit take certain affirmative action designed to effectuate the policies of the Act.Thus it will be recommended that Respondent remedy its discriminationagainst Helen Little and Hazel Munyon, by offering to each of them immediateand full reinstatement to her former or substantially equivalent position 19without prejudice to her seniority or other rights and privileges. It will berecommended further that the Respondent make them whole for any loss of paythat they may have suffered by reason of the Respondent's discrimination againstthem. In accordance with the Board's policy,20 I shall recommend that the lossof pay be computed on the basis of each separate calendar quarter or portionthereof during the period from the Respondent's discrimination on September 9,1949 in the case of Little, and September 17 in the case of Munyon to the date ofa proper offer of reinstatement.The quarterly periods, hereinafter calledquarters, shall begin with the first day of January, April, July, and October.-Loss of pay shall be determined by deducting from a sum equal to that whicheach of the employees diserimina'ted against would normally have earned for eachquarter, or portion thereof, her net earnings,21 if any, in other employment during1sQuest-Shon Mark Brassiere Co , Inc.,80 NLRB 1149;Jasper National Mattress Com-pany,89 NLR)§ 75.19 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible and if such position is no longer in existence then to a substantially equivalentposition "SeeThe Chase National Bank of the City of New York, San Juan, Puev toRico, Branch,65 NLRB 827'OF.W Woolworth Company,90 NLRB 289.n By "net earnings" is meant earnings less expenses, such as for transportation, room,and board incurred by an employee in connection with obtaining work and workingelsewhere, which v.ould not have been incurred but for this unlawful discrimination, andthe consequent necessity of his seeking employment elsewhereCiossettLumber Company,8 NLRB 440: Monies received for work performed upon Federal, State, county, municipal,or other work-relief projects shall be considered earnings.Republic Steel Corporation v_N. L. R. B.,311 U. S 7 `668DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat period.Earnings in one particular quarter shall have no effect: upon the backpay liability for any -other quarter.I shall also recommend that the Respondent make a vailaable to the Board,upon request, payroll and other records to facilitate the checking of the amount,of back pay due.2'The violations of the Act which the Respondent committed are persuasivelyrelated to other unfair labor practices proscribed by the Act, and the dangerof their commission in the future is to be anticipated from the Respondent'sconduct in the past.The preventive purposes of the Act will be thwarted unlessthe order is coextensive with the threat. In order, therefore, to make moreeffective .the interdependent guarantees of Section 7, to prevent a recurrence ofunfair labor practices, and thereby minimize industrial strife which burdensand obstructs commerce, and thus effectuate the policies of the Act, it will berecommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and upon the entire record of the.case, I make the following :CONCLUSIONS or LAW1.AmalgamatedClothingWorkers ofAmericais a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of HelenLittle and Hazel Munyon,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By such discrimination and by interfering with, restraining,and coercingits employees in the exercise of the rights guaranteed in Section 7 of the Act,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting,commerce within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volnme.Jm F. W. Woolworth Company, supra.MACHINEPRODUCTSCOMPANY,INC.andLOCAL No.948,INTERNATIONALUNION OF OPERATING ENGINEERS.CaseNo. 16-CA452.May"18, 1951Decision and OrderOn February 12, 1951, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that he cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. 'Plieareafter, the Re-spondent filed exceptions to the Intermediate Report and a brief insupport thereof.:94NLRB No. 106.